Exhibit EMPLOYMENT AGREEMENT This EMPLOYMENT AGREEMENT (the "Agreement") made and entered into this first day of January 2005, and amended and restated as of November 5, 2009, by and between MARTIN A. DIETRICH ("Executive") and NBT BANCORP INC., a Delaware corporation having its principal office in Norwich, New York ("NBTB") W I T N E S S E T HT H A T: WHEREAS, Executive is president and chief executive officer of NBT Bank, National Association, a wholly-owned subsidiary of NBTB ("NBT Bank"), and president and chief executive officer of NBTB and as of May 2005 a director of NBTB; and WHEREAS, NBTB desires to secure the continued employment of Executive, subject to the provisions of this Agreement; and WHEREAS, Executive is desirous of entering into the Agreement for such periods and upon the terms and conditions set forth herein. NOW, THEREFORE, in consideration of the premises and mutual covenants and agree­ments hereinafter set forth, intending to be legally bound, the parties agree as follows: 1.Employment; Responsibilities and Duties. (a)NBTB hereby agrees to employ Executive, and to cause NBT Bank and any successor organization to NBT Bank to employ Executive, and Executive hereby agrees to serve in the capacities delineated above, and of any successor organization to NBTB or NBT Bank, as applicable, during the Term of Employment (ad defined in Section 2 below).Executive shall have such executive duties, responsibilities, and authority as shall be set forth in the bylaws of NBTB and NBT Bank or as may otherwise be determined by NBTB.During the Term of Employment, Executive shall report directly to the chairman of the board of NBTB. (b)Executive shall devote his full working time and best efforts to the performance of his responsibilities and duties hereunder.During the Term of Employ­ment, Executive shall not, without the prior written consent of the chairman of the board of NBTB, render services in any capacity, whether as an employee, independent contractor, or otherwise, whether or not compensated, to any person or entity other than NBTB or its affiliates; provided that Executive may, where involvement in such activities does not individually or in the aggregate significantly interfere with the performance by Executive of his duties or violate the provisions of section 4 hereof, (i) render services to charitable organizations, (ii) manage his personal invest­ments in compliance with any NBTB limits or policies, and (iii) with the prior permis­sion of the chairman of the boardof NBTB, hold such other director­ships or part-time academic appointments or have such other business affiliations as would otherwise be prohibited under this section
